Citation Nr: 0620825	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-00 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1957 and from December 1957 to February 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1984 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The case is now under the jurisdiction of 
the Pittsburgh, Pennsylvania, RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 1984, the Atlanta RO issued a decision which denied 
service connection for a back disorder.  The veteran was 
notified in April 1984.  In May 1984, the veteran wrote to 
the RO and stated that he wished to appeal the April 1984 
decision.  He specifically listed a back disorder.  The RO 
had the veteran examined in June 1984.  A low back strain was 
diagnosed.  There was no opinion as to its connection to 
service.  There was no further action on the claim for 
several years.  

In May 2002, the veteran's representative asserted that there 
was clear and unmistakable error (CUE) in the September 1984 
rating decision.  By a September 2002 rating decision, the 
Washington, D.C., RO denied service connection for a chronic 
back disorder and determined that there was no CUE in the 
March 1984 rating decision.  The veteran was notified in 
October 2002.  A "notice of disagreement" was received in 
May 2003.  In December 2003, the Pittsburgh RO sent a 
statement of the case listing the issues as "Service 
connection for a chronic back condition; and whether rating 
decision of 3-29-84 denying service connection for a back 
condition was clearly and unmistakably erroneous."  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a claimant files a notice of 
disagreement and the RO has not issued a statement of the 
case (SOC), the claim remains open and it must be remanded to 
the RO for an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

In this case, because the veteran filed a timely appeal of 
the 1984 denial of service connection, the claim is still 
open and he is entitled to a statement of the case on the 
issue of his original claim of entitlement to service 
connection for a back disorder.  Because the 1984 decision 
was appealed, it did not become final and the veteran need 
not show clear and unmistakable error to reverse that 
decision.  He merely has to show that there is at least an 
approximate balance of positive and negative evidence for his 
claim to be given the benefit of the doubt.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  Therefore, 
he is entitled to an appropriate SOC which shows that the RO 
considered the claim as pending since 1984 on the reasonable 
doubt standard and not on the much higher CUE standard.  

Further, there has been a significant change in the law 
affecting this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Review of the file shows that the RO 
notified the veteran of the evidence needed to substantiate 
an eye claim, but there is no indication that he was told 
what evidence was needed to substantiate his claim for 
service connection for a back disorder.  Appropriate VCAA 
notice must be specific to the claim on appeal. 

Also, the June 1984 VA examination disclosed back 
abnormalities approximately four months after service, but it 
is not clear from the report whether these were chronic or 
transitory manifestations.  Under the foregoing 
circumstances, the Board finds that there is a duty to 
provide an examination that includes an opinion addressing 
the question of whether the veteran has a current back 
disability that began during service or is otherwise linked 
to service.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  

Accordingly, the case is REMANDED for the following action:

1.  The Appeals Management Center (AMC) 
or the RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent court decisions, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Specifically, please 
send the veteran a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish service connection for a 
back disorder, and a disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC/RO should schedule the 
veteran for an examination of his back.  
The claims folder should be made 
available to the examiner for review.  
All tests and studies required to 
respond to the following question 
should be done.  The examiner should 
address the following question:  

Is it at least as likely as not (a 50 
percent or greater probability) that any 
chronic back disorder that is currently 
present began during service or is 
otherwise linked to some incident of 
active duty?  

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer the 
question presented without resort to 
speculation, he or she should so 
indicate. 

The claims file must be provided to the 
examiner for review of pertinent 
documents and that it was available for 
review should be noted in the written 
report.  

3.  Thereafter, the AMC/RO should review 
the claims file and ensure that no other 
notification or development action is 
indicated.  If further action is required, 
the AMC/RO should undertake it before 
further adjudication of the claim.

4.  The AMC/RO should then readjudicate 
the claim for service connection for a 
back disability, pending from an appeal of 
a 1984 RO decision, in light of any 
evidence added to the record since that 
time.  The claim should be adjudicated ab 
initio, as a new appeal, not under the 
higher, stricter CUE standard.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC) on the issue 
of entitlement to service connection for a 
back disorder, which reflects the claim as 
an original one, pending since 1984.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


